Citation Nr: 0334681	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for right side pain.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for cold injury 
residuals of the fingers.  

4.  Entitlement to service connection for right shoulder 
disorder.  

5.  Entitlement to a disability rating in excess of 20 
percent for idiopathic seizure disorder, based on an initial 
award.  

6.  Entitlement to a disability rating in excess of 10 
percent for herniated nucleus pulposus at L5-S1, with bulge 
at L4-5, based on an initial award.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from August 1977 to June 1980; and with the 
United States Army from March 1983 to July 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C..


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

A review of the claims folder reveals that the veteran was 
sent various correspondence pertaining to his claim, but The 
United States Court of Appeals for Veterans Claims has held 
that, if VA has failed to specifically discuss the required 
notice to the veteran of the information and evidence 
necessary to substantiate his claim, to indicate what portion 
of any such information or evidence is to be provided by 
which party, and failed to discuss whether the documents that 
it referenced, or any other document in the record, VA did 
not satisfy the standard erected by the VCAA.  That is, VA 
has failed to discuss adequately the amended duty to notify 
with respect to the veteran's claim for service-connected 
benefits and for a disability rating in excess of the 
initially assigned rating.  Specifically, VA failed to inform 
the veteran which evidence VA will seek to provide and which 
evidence the veteran was to provide, citing Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A general letter 
addressing these provisions is not sufficient.  The letter 
must be very specific as to what evidence VA has and exactly 
what evidence the veteran needs to provide.  If VA failed to 
discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, the notifications to him have not met the 
standards required under the above-cited cases and this 
violation of due process must be addressed before the Board 
can undertake any action in this claim.  This violation of 
due process must be addressed before the Board can undertake 
any action in this claim.  

Recent decisions of the Federal Court in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003), and in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003) have also addressed 
shortcomings of VA in its application of VCAA.  

In addition, the Board notes that a VA letter sent to the 
veteran in May 2001 requesting evidence from him to support 
his claim included information pertaining to evidence 
necessary to develop a claim for disabilities based on Gulf 
War Service.  However, the Board notes that the military 
evidence in the claims file does not indicate the veteran 
served in Southwest Asia during the Persian Gulf War.  
Subsequent to his retirement from active military service, he 
began working for a civilian contractor doing business in 
Saudi Arabia, where he currently temporarily resides.  
Nevertheless, his civilian employment requiring his presence 
in that country should not be confused with a claim for 
benefits based on active military service in Southwest Asia.  
Indeed, the veteran has not alleged any Southeast Asia active 
military service.  

The veteran has requested he be afforded a personal hearing 
on his claim, with the hearing preferably to be conducted in 
Europe.  He needs to be informed that a hearing on appeal may 
be held either in Washington, D.C., or at a RO having 
adequate physical resources and personnel for the support of 
hearings.  See 38 C.F.R. § 20.705.  VA does not hold personal 
hearings in Europe or Saudi Arabia.  Although a personal 
hearing was scheduled for late 2002 in the Washington, D.C., 
RO, and the veteran was duly notified of such, he was unable 
to make that hearing.  

Of record are originals and copies of the veteran's U.S. Army 
service medical records, but his service medical records for 
the period from August 1977 to June 1980, while he was in the 
U.S. Marine Corps, are not in the claims file and should be 
obtained.  Further, the Board would like to have copies of 
his service personnel records, for both his Marine and Army 
periods of active military service.  

While the veteran's case was at the Board on appeal, he 
submitted additional argument and evidence to the RO, which 
was subsequently forwarded to the Board and incorporated with 
his claims file.  However, the additional evidence was not 
accompanied by a written waiver by the veteran of RO initial 
review of the additional evidence.  The decision of the 
Federal Circuit Court, in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d at 1339, does not 
prohibit the Board from developing evidence in a case on 
appeal before the Board, provided the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in VA.  See VAOPGCPREC 1-
2003.  Since this case is being remanded for additional 
development and to cure a procedural defect, the RO must take 
this opportunity to review and consider the recently received 
additional evidence and argument.  

As a reminder, the veteran has expressed his disagreement 
with both the 20 percent rating assigned his idiopathic 
seizure disorder and the 10 percent rating assigned his 
herniated nucleus pulposus at L5-S1, with bulge at L4-5.  The 
Board notes that those assigned ratings are each based on the 
initial award of that benefit, effective from the time of his 
separation from service.  Hence, those two issues have been 
recharacterized as involving the propriety of the assignment 
of the initial ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 119.  

The veteran's most recent VA examination specifically 
conducted to determine the current nature of his service-
connected idiopathic seizure disorder and herniated nucleus 
pulposus took place in June 2001, which is well over two 
years old.  When the veteran claims that his conditions are 
worse than when originally rated, and the available evidence 
is too old for an adequate evaluation of the veteran's 
current conditions, VA's duty to assist includes providing 
him with a new examination.  See Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In light of this, an additional, more 
contemporaneous examinations will be undertaken prior to a 
final adjudication of the veteran's current claim.  

The Board further notes that, on September 23, 2002, there 
became effective revised schedular criteria for the 
evaluation of service-connected intervertebral disc syndrome, 
which includes herniated nucleus pulposus.  Those schedular 
criteria were again revised on September 26, 2003.  To date, 
neither the veteran nor his representative has been provided 
a copy of the newly revised regulations; nor have those 
regulations been considered in the adjudication of the 
veteran's current claim.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran another 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claims on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO is to notify the veteran that 
a hearing on appeal may be held either in 
Washington, D.C., or at a RO having 
adequate physical resources and personnel 
for the support of hearings, see 
38 C.F.R. § 20.705, and clarify if he 
desires to have such hearing.  He is to 
be specifically advised that VA personal 
hearings are not held in Europe or Saudi 
Arabia but, if he wishes to be afforded a 
personal hearing, within a reasonable 
time of this REMAND, he is to inform VA 
of his availability to have the hearing 
conducted in Washington, D.C., or at 
another RO, when and if he returns to the 
United States.  If he so desires such 
hearing, the RO need go no farther in 
this remand, other than scheduling the 
requested personal hearing.  If the 
veteran is unable to feasibly return for 
a personal hearing, he is to so notify 
the RO of such and the RO is to continue 
with the directives noted below.  

3.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for the disabilities for 
which he is claiming service connection, 
as well as for his disabilities currently 
service-connected, since his separation 
from active military service in 2000.  
After securing the necessary releases, 
the RO should obtain copies of those 
records not already in the claims file 
and have them associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and representative are to be 
notified of unsuccessful efforts in this 
regard.  

4.  The RO is to contact the U.S. Marine 
Corps to obtain copies of the veteran's 
active military service medical records 
and his active duty personnel records, 
for August 1977 to June 1980.  Once 
obtained, those records are to be 
incorporated in the veteran's claims 
file.  If the RO cannot obtain the 
requested records, a notation to that 
effect should be inserted in the file.  
The veteran and representative are to be 
notified of unsuccessful efforts in this 
regard.  

5.  The RO is to contact the National 
Personnel Records Center and obtain 
copies of the veteran's U.S. Army 
personnel records, for March 1983 to July 
2000.  Once obtained, those records are 
to be incorporated in the veteran's 
claims file.  If the RO cannot obtain the 
requested records, a notation to that 
effect should be inserted in the file.  
The veteran and representative are to be 
notified of unsuccessful efforts in this 
regard.  

6.  The RO is to schedule the veteran to 
undergo appropriate VA examinations to 
determine the presence of the 
disabilities of right side pain, 
headaches, cold injury residuals to the 
fingers, and right shoulder disorder, 
which the veteran is claiming service 
connection.  All indicated studies are to 
be performed.  Prior to the examination, 
the claims folder, to include the service 
medical and service personnel records, 
must be made available to the physicians 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  

Following examination of the veteran and 
review of the record, the physicians are 
to offer medical opinions, accompanied by 
complete rationale for the opinions 
offered, as to whether it is at least as 
likely as not that each of the conditions 
for which service connection is claimed, 
if diagnosed, are related to a disease or 
injury noted during the veteran's active 
military service.  

As for the veteran's service-connected 
idiopathic seizure disorder and herniated 
nucleus pulposus at L5-S1, with bulge at 
L4-5, for which he is claiming disability 
ratings in excess of the ratings 
currently assigned each of those 
disabilities, the veteran is to under VA 
neurological and orthopedic examinations 
to determine the extent of the 
disabilities.  As regards these requested 
examinations, all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed and x-rays 
taken.  Prior to the examinations, the 
complete claims folder must be made 
available to the physicians for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiners.  

Following completion of an orthopedic 
examination, the examiner should 
specifically comment as to the severity 
of the veteran's service-connected 
herniated nucleus pulposus at L5-S1, with 
bulge at L4-5, to include specific 
information regarding the frequency and 
duration of incapacitating episodes 
during the past 12 months.  The examiner 
should, additionally, specifically 
comment as to the degree of limitation of 
motion directly attributable to the 
veteran's herniated nucleus pulposus, to 
what extent the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted during 
flare-ups and/or with use of his back, to 
include the degrees of additional 
disability, and the presence or absence 
of ankylosis (favorable or unfavorable) 
of the lumbosacral spine.  

Following completion of the neurological 
examination, the neurological examiner 
should specifically comment regarding any 
neurological manifestations directly 
attributable to the veteran's service-
connected herniated nucleus pulposus, as 
well as specifically comment on the 
extent of the veteran's idiopathic 
seizure disorder.  All such information, 
when obtained, should be made a part of 
the veteran's claims folder.  

If the scheduled examinations are to be 
conducted by non-VA physicians, they are 
to be provided with all applicable 
criteria, including the appropriate 
diagnostic codes, and any other 
diagnostic information normally provided 
to VA examiners in order that any 
examination of the veteran be as complete 
and thorough as possible.  If the 
examination report is in a language other 
than English, a typed translation is to 
be obtained and associated with the 
claims folder.

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

8.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

9.  Thereafter, the RO should 
readjudicate the claims currently on 
appeal (service connection for right side 
pain, headaches, residuals of cold 
injuries to the fingers, and right 
shoulder disorder; and the claims of 
disability ratings in excess of 20 
percent for idiopathic seizure disorder 
and 10 percent for herniated nucleus 
pulposus, based on initial awards, see 
Fenderson, 12 Vet. App. at 119), to 
include the recently submitted evidence.  
If this evidence is duplicative of 
evidence previously submitted, this 
should be noted by the RO.  When 
readjudicating the severity of the 
veteran's service-connected herniated 
nucleus pulposus, consideration is to be 
given to the diagnostic code for rating 
intervertebral disc syndrome in effect 
prior to and all changes subsequent to 
September 23, 2002.  

The RO is advised that they are to make 
determinations on the issues currently 
being remanded based on the law and 
regulations in effect at the time of 
their decisions, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

